            Case 1:21-cv-00612-TNM Document 1 Filed 03/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
425 Third Street SW, Suite 800      )
Washington, DC 20024,               )
                                    )
                    Plaintiff,      )                 Civil Action No.
                                    )
v.                                  )
                                    )
U.S. DEPARTMENT OF HEALTH           )
AND HUMAN SERVICES,                 )
200 Independence Avenue SW          )
Washington, DC 20201,               )
                                    )
                    Defendant.      )
___________________________________ )

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against Defendant U.S. Department of

Health and Human Services to compel compliance with the Freedom of Information Act, 5

U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and

accountability in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies, analyzes the responses it receives, and
               Case 1:21-cv-00612-TNM Document 1 Filed 03/08/21 Page 2 of 5




disseminates its findings and the records to the American public to inform them about “what

their government is up to.”

          4.      Defendant U.S. Department of Health and Human Services is an agency of the

U.S. Government and is headquartered at 200 Independence Avenue SW, Washington, DC

20201. Defendant has possession, custody, and control of records to which Plaintiff seeks

access.

                                    STATEMENT OF FACTS

          5.      On December 7, 2020, Plaintiff sent a FOIA request to the Centers for Medicare

& Medicaid Services (CMS), a component of the U.S. Department of Health and Human

Services, requesting copies of the following documents:

                  1.     Communications, including emails and text messages,
                         between Division of Nursing Homes Director Evan
                         Shulman and Pennsylvania Secretary of Health Dr. Rachel
                         Levine regarding policies and procedures for nursing
                         facilities during COVID-19. The timeframe of this request
                         is February 18, 2020 to June 1, 2020.

                  2.     Communications, including emails and text messages,
                         between Quality and Safety Oversight Group Director
                         David Wright and Pennsylvania Secretary of Health Dr.
                         Rachel Levine regarding policies and procedures for
                         nursing facilities during COVID-19. The timeframe of this
                         request is February 18, 2020 to June 1, 2020.

                  3.     Communications, including emails and text messages,
                         between Division of Nursing Homes Director Evan
                         Shulman and Pennsylvania Deputy for Quality Assurance
                         Susan Coble regarding policies and procedures for nursing
                         facilities during COVID-19. The timeframe of this request
                         is February 18, 2020 to June 1, 2020.

                  4.     Communications, including emails and text messages,
                         between Quality and Safety Oversight Group Director
                         David Wright and Pennsylvania Deputy for Quality
                         Assurance Susan Coble regarding policies and procedures



                                                -2-
            Case 1:21-cv-00612-TNM Document 1 Filed 03/08/21 Page 3 of 5




                       for nursing facilities during COVID-19. The timeframe of
                       this request is February 18, 2020 to June 1, 2020.

               5.      Communications, including emails and text messages,
                       between Division of Nursing Homes Director Evan
                       Shulman and New York Department of Health
                       Commissioner Howard Zucker regarding policies and
                       procedures for nursing facilities during COVID-19. The
                       timeframe of this request is February 18, 2020 to June 1,
                       2020.

               6.      Communications, including emails and text messages,
                       between Quality and Safety Oversight Group Director
                       David Wright and New York Department of Health
                       Executive Deputy Commissioner Sally Dreslin regarding
                       policies and procedures for nursing facilities during
                       COVID-19. The timeframe of this request is February 18,
                       2020 to June 1, 2020.

The request was sent by email to the Centers for Medicare & Medicaid Services FOIA email

address, FOIA_Request@cms.hhs.gov.

       6.      Defendant acknowledged receipt of the request on December 9, 2020 and

assigned the request tracking number 120720207055. The acknowledgment also invoked

FOIA’s ten-day extension of time provision, citing unusual circumstances.

       7.      As of the date of this Complaint, CMS has failed to: (i) determine whether to

comply with the request; (ii) notify Plaintiff of any such determination or the reasons therefor;

(iii) advise Plaintiff of the right to appeal any adverse determination; or (iv) produce the

requested records or otherwise demonstrate that the requested records are exempt from

production.

                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       8.      Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

       9.      Defendant is in violation of FOIA.



                                                -3-
            Case 1:21-cv-00612-TNM Document 1 Filed 03/08/21 Page 4 of 5




          10.    Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the law.

          11.    Plaintiff has no adequate remedy at law.

          12.    To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s request by January 25, 2021 at the latest.

Because Defendant failed to make a final determination on Plaintiff’s request within the time

limits set by FOIA, Plaintiff is deemed to have exhausted its administrative appeal remedies.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct a search for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to

5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.




                                                -4-
         Case 1:21-cv-00612-TNM Document 1 Filed 03/08/21 Page 5 of 5




Dated: March 8, 2021                       Respectfully submitted,

                                           /s/ Paul J. Orfanedes
                                           PAUL J. ORFANEDES
                                           D.C. Bar No. 429716
                                           JUDICIAL WATCH, INC.
                                           425 Third Street SW, Suite 800
                                           Washington, DC 20024
                                           Tel: (202) 646-5172
                                           Fax: (202) 646-5199
                                           Email: porfanedes@judicialwatch.org

                                           Attorney for Plaintiff




                                     -5-
